Name: Council Regulation (EC) No 284/2002 of 12 February 2002 renewing for 2002 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, as regards products originating in Norway (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  agri-foodstuffs;  trade
 Date Published: nan

 Avis juridique important|32002R0284Council Regulation (EC) No 284/2002 of 12 February 2002 renewing for 2002 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, as regards products originating in Norway (Text with EEA relevance) Official Journal L 046 , 16/02/2002 P. 0001 - 0003Council Regulation (EC) No 284/2002of 12 February 2002renewing for 2002 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, as regards products originating in Norway(Text with EEA relevance)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products(1) opened tariff quotas for 1995 in favour of Norway in accordance with the conditions set out in Annex II thereto.(2) The measures laid down in Regulation (EC) No 1416/95 have been renewed annually by Regulations (EC) No 102/96(2), (EC) No 306/97(3), (EC) No 560/98(4), (EC) No 2847/98(5), (EC) No 215/2000(6) and (EC) No 591/2001.(3) Since it has not been possible to conclude additional Protocols before 1 January 2002, the Community must, pursuant to Articles 76, 102 and 128 of the Act of Accession of Austria, Finland and Sweden, take the necessary measures to deal with the situation. Therefore, it is necessary to renew the measures provided for in Regulation (EC) No 1416/95 for 2002.(4) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8) consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation,HAS ADOPTED THIS REGULATION:Article 11. The measures provided for in Article 1(2) of Regulation (EC) No 1416/95 shall be renewed to cover 2002.Annex II to Regulation (EC) No 1416/95 shall be replaced by the text in the Annex to this Regulation.2. If Norway discontinues the application of the reciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 2(2) of this Regulation, suspend application of the measures provided for in paragraph 1.Article 21. The Commission shall be assisted by the Committee referred to in Article 16 of Regulation (EC) No 3448/93(9).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 3The Community tariff quotas referred to in Annex II to Regulation (EC) No 1416/95 shall be administered in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2002.For the CouncilThe PresidentR. de Rato y Figaredo(1) OJ L 141, 24.6.1995, p. 1. Regulation as last amended by Regulation (EC) No 591/2001 (OJ L 88, 28.3.2001, p. 1).(2) OJ L 19, 25.1.1996, p. 1.(3) OJ L 51, 21.2.1997, p. 8.(4) OJ L 76, 13.3.1998, p. 1.(5) OJ L 358, 31.12.1998, p. 14.(6) OJ L 24, 29.1.2000, p. 9.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 993/2001 (OJ L 141, 28.5.2001, p. 1).(9) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX"ANNEX IIPREFERENTIAL TARIFF QUOTAS OPENED FOR 2002NORWAY>TABLE>"